NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3048

                                     TAMILIO P. FEA,

                                                Petitioner,

                                           v.

                             DEPARTMENT OF THE ARMY,

                                                Respondent.

                Petition for review of the Merit Systems Protection Board
                                  in DC0752080398-I-1.

                                       ON MOTION

Before NEWMAN, Circuit Judge.

                                        ORDER

      Tamilio P. Fea moves without opposition for a 60-day extension of time, until July

6, 2009, to file his opening brief. Counsel for Fea moves without opposition for leave to

withdraw as counsel.

       Upon consideration thereof,

       IT IS ORDERED THAT:

      The motions are granted.

                                                FOR THE COURT


      MAY 18 2009                                /s/ Jan Horbalv
           Date                                 Jan Horbaly
                                                Clerk                       P      ILE
                                                                   U.S. COURT OF APPEALS FOR
                                                                      THE FEDERAL CIRCUR
cc:    Ariel E. Solomon, Esq.
       Allison Kidd-Miller, Esq.
                                                                       MAY 1 8 2009
s8
                                                                         mtit4 I
                                                                              CiiRK